AO 466A (Rev. 12/09) Waiver ofRule 5 & 5.l Hearings (Complaint or lndictrnent)

 

UNITED STATES DISTRICT COURT
Western District of North Carolina

UNITED STATES OF AMERICA

V Case No: 3:l9emj*00i40*DCK *SEALED*

Waqar Ul*HasSan

)

l _ . .

) Charging District's Case No: 1 :1 9MJ50
Defendcmt §

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

l understand that I have been charged in another district, the We S te rn Di S t r i c t o f \/'i rqi n i a

I have been informed of the charges and of my rights to:

(l) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether l am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise f
unless I am indicted f to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

l agree to waive my right(s) to:

|:l an identity hearing and production of the warrant.

a preliminary hearing.

E |:|

a detention hearing

H

an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district, I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are pending

against me.
l\ W/\\

Signature ofdefendant's attorney (ifany)

Date: _ May 1, 2019

 

Pe te r Ado l f
Printed name Qfdefendam's attorney (ifcmy)

